Citation Nr: 1713587	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-44 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran testified before the undersigned Veterans Law Judge in March 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects that the Veteran's tinnitus had its onset during service. 

2.  The competent and credible evidence of record reflects that the Veteran's bilateral hearing loss had its onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).    

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran asserts that service connection for his bilateral hearing loss and tinnitus are warranted because he began to notice ringing in his ears and a decline in his hearing ability during service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  An April 2016 VA examination report reveals that the Veteran has a bilateral hearing loss disability for VA purposes.  

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran has a diagnosis of tinnitus because the Veteran states that he has ringing of the ears and he is competent to make such a statement.   

The Veteran's service treatment records do not include contemporaneous audiometer reports.  The Veteran's July 1954 separation examination report includes a 15/15 whisper test.  

In April 2016, a VA examiner stated that the whisper test is not frequency specific and individuals can score a 15/15 and still have a moderate high-frequency hearing loss.  The examiner stated that he could not render an opinion as to etiology of the bilateral hearing loss without resorting to mere speculation since he did not have frequency specific information upon entrance and discharge from service.  In regards to the service connection claim for tinnitus, the examiner opined that it was less likely than not that the Veteran's tinnitus is related to service since the Veteran reported that tinnitus began ten years ago. 

The Veteran has since stated that he did not report to the examiner that his tinnitus began ten years ago.  See June 2016 notice of disagreement and October 2016 VA Form 646.  Throughout the appeal, the Veteran has stated that his hearing problems and ringing in the ears began during service.  See December 2015 statement and March 2017 hearing transcript.  During the March 2017 Board hearing, the Veteran testified that the onset of his hearing loss and tinnitus began during service due to the acoustic trauma.  

The Veteran is competent to report that the decline in his hearing ability began during service and that the ringing in his ears began during service as this is within his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements to be credible as the Veteran has consistently reported onset of symptoms during service.  Even though the April 2016 examiner noted that the Veteran reported onset of tinnitus ten years ago, the Veteran clarified that this notation was a mistake.  See June 2016 notice of disagreement, October 2016 VA Form 646 and March 2017 Hearing Transcript.  

In light of the Veteran's competent and credible lay statements regarding the onset of tinnitus during service, the Board cannot find the April 2016 VA examiner's opinion regarding the etiology of tinnitus to be probative since the examiner's statements were made based on an inaccurate factual premise, specifically the onset of tinnitus ten years ago.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value).

Thus, the Board finds the Veteran's competent and credible lay statements regarding onset of hearing loss and tinnitus in service to be more probative than the April 2016 VA examination report.  Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted.  


ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted.






____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


